Title: To James Madison from Robert Taylor, 17 June 1808
From: Taylor, Robert
To: Madison, James



Dear Sir
June 17th. 1808

I wrote you the last week in favour of Mr. Edmund Pendleton jr’s pretensions to office recommending him as a person well qualified to perform the duties of P. Master at Richmond should an expected vacancy take place.  Since then I have received a letter from him mentioning that there was no probability of a long abiding of Mr. John Page, commissioner of loans, amongst us and of course that a vacancy in that office must also shortly take place, and requesting of you thro’ me, to mention him to the president if you can think him from the information given you sufficiently qualified to fulfil the duties of that office.  Mr. Pendleton has had a very good education, and tho’ myself unacquainted with the special duties he would have to discharge, have no hesitation in believing him very competent from the general view of the office which I have.  Of his assiduity activity & integrity also there can be no doubt.  It is not intended to consider this as superseding the other application should he have the good fortune to be successful in it.
I trust I need make no apology to you for these applications in my situation, where I can in truth favourably recommend the candidate as in this case an intimate knowledge of him enables me to do.  I am yrs afftely

Robert Taylor

